Citation Nr: 0307089	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-10 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1943.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In September 2002 the Board found the veteran had 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for bilateral hearing loss, 
and determined that additional development was necessary 
before reaching a decision.  Pursuant to 38 C.F.R. § 19.9 
(2002), the Board has accomplished the necessary development 
and the claim is ready for further appellate action.  


FINDINGS OF FACT

1.  The veteran currently has bilateral conductive hearing 
loss related to his service.

2.  The veteran's current bilateral sensorineural hearing 
loss is more likely related to postservice occupational noise 
exposure and his advanced age.


CONCLUSION OF LAW

1.  Bilateral conductive hearing loss was incurred during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.303, 3.159, 3.326, 3.385 (2002).

2.  Bilateral sensorineural hearing loss was not incurred or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board notified the claimant by 
letters dated in January and February 2003 that the Board 
would obtain all relevant evidence in the custody of VA.  The 
veteran was advised that he could send additional evidence 
regarding treatment for his claimed disability.  In other 
words, these letters specifically outlined what Board would 
do, and what the veteran needed to do.  In March 2003, the 
appellant responded that he had no further evidence and asked 
that his appeal be continued.  The duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are not available, and they may 
have been lost during a 1973 fire at the National Personnel 
Records Center.  His VA treatment records have been 
associated with the claims file.  The claimant has provided 
authorizations, and his private medical records were obtained 
to the extent possible.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The claimant was notified of the need for a VA 
examination, and several were accorded him.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

The veteran's service medical records are not available.  
They may have been destroyed in a July 1973 fire at the 
National Personnel Records Center (NPRC).  

An August 1976 VA examination of the veteran's ears shows 
that his canal and drums were intact.  There was evidence of 
binaural sensorineural loss and tinnitus.  Pure tone 
thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
30
50
65
N/A
70
N/A
LEFT
35
40
60
N/A
75
N/A

Discrimination ability was 90 percent in the left ear and 86 
percent in the right ear.
`
In January 1980, the veteran submitted statements from 
friends who had known him for many years and were personally 
aware of his receiving treatment in service, a condition 
characterized as "left ear perforated drum" or a "hearing 
condition."  Several statements indicate that he was 
medically discharged because of his ear condition.

A June 1996 memorandum from the veteran's VA physician 
verifies that he had moderately severe bilateral hearing loss 
and would benefit from hearing aids.

During an August 1996 personal hearing, the veteran testified 
that he had mastoid problems prior to his active duty 
service.  After entering service, he experienced severe ear 
pain while cleaning latrines.  He was subsequently 
hospitalized and treated for his ear complaints.  Within a 
month of his discharge from the hospital, he was discharged 
from service.  He believed he was medically discharged from 
service.  In 1944, he initially saw "Dr. Coroba" for his 
hearing loss complaints.

In May 1997, the veteran was afforded a VA audiological 
examination.  At that time he reported a history of middle 
ear drainage problems since childhood.  He complained of 
significant difficulty hearing in all situations, and otalgia 
accompanied by a sensation of "fullness."  He stated that 
he was inducted into service with known ear problems and was 
medically discharged for the same problem.  Pure tone 
thresholds were as follows:  




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
55
80
80
95
90
86
LEFT
50
70
75
85
90
80

The veteran had speech recognition of 54 percent in his right 
ear and less than 30 percent in his left ear.  The assessment 
was severe bilateral sensorineural hearing loss that was 
greater in the right ear.

March and September 1997 VA treatment records show that the 
veteran reported a history of middle ear problems in both 
ears and a severe hearing loss in both ears and ear pain.  
Pure tone thresholds were as follows:  




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
55
80
80
95
90
N/A
LEFT
50
70
75
85
90
N/A

He had speech recognition of 54 percent in his right ear and 
30 percent in his left ear.  

During a March 1998 personal hearing, the veteran testified 
that he did have a hearing condition prior to his service 
entrance.  He was given three ear examinations prior to 
receiving his draft papers.  While in service he developed a 
severe ear infection that required hospitalization.  Shortly 
after his ear infection was treated, he was discharged from 
service because of his hearing impairment.  After his 
discharge from service, his mother had him see the family 
physician about his ears.  The family physician reportedly 
informed him that he needed an operation.

A September 1998 memorandum from the veteran's VA physician 
indicates that he had bilateral tympanosclerosis.  

During a July 2000 personal hearing, the veteran reiterated 
his testimony in earlier hearings.

A July 2000 VA treatment record notes the veteran's inservice 
history of having a chronic ear infection and high fever 
which required hospitalization.  The appellant reported that 
his hearing loss began in service.  The examiner noted that 
the veteran did have documented hearing loss, but his service 
medical records had been destroyed in a fire.  The examiner 
opined that the veteran's hearing loss may very well have 
been linked to the episode in-service, and that could not be 
ruled out due to a lack of medical records.

In March 2001, the veteran again testified at a personal 
hearing.  At that time he testified that he had no way of 
obtaining copies of his service medical treatment records 
because those records had been destroyed in a fire.  He felt 
he should be given the benefit of the doubt.  All his 
subsequent treatment for bilateral hearing loss had been 
through VA.

A January 2003 VA compensation examination report shows that 
the veteran's claims file was reviewed.  Pure tone thresholds 
were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
60
75
75
95
95
85
LEFT
60
75
85
85
95
85

Speech recognition was 40 percent in the right ear and 24 
percent in the left ear.  The diagnosis was severe mixed 
bilateral hearing loss with slight air/bone gaps in both 
ears.  The examiner opined, based on the veteran's history 
and a review of the records, that it was at least as likely 
as not that the conductive portion of the veteran's hearing 
loss was aggravated during his service.  The examiner also 
opined that the sensorineural portion of hearing loss was 
more likely due to the occupational noise exposure after 
service and the veteran's advanced age. 

Analysis

The veteran contends that his bilateral hearing loss had its 
onset in service or was aggravated by a severe ear infection 
suffered during his service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  Sensorineural hearing loss is 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307.

Impaired hearing will be considered to be a disability when 
the auditory threshold for any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when the speech recognition score is 
lower than 94 percent.  38 C.F.R. § 3.385.

Considering all the evidence of record, the Board finds that, 
resolving doubt in the veteran's favor, the evidence supports 
entitlement to service connection for bilateral conductive 
hearing loss.  Audiological findings since 1976 meet VA 
criteria for impaired hearing.  Although it is unclear 
whether the veteran's bilateral hearing loss was manifested 
to a compensable degree within one year of his discharge, all 
the submitted medical opinions express an acceptance that he 
suffered some hearing loss as a result of a protracted ear 
infection in-service.  Without the service medical records, 
however, the presumption of soundness at enlistment cannot be 
rebutted.  Hence, after resolving reasonable doubt in the 
veteran's favor, service connection for all conductive 
hearing loss is granted.

The January 2003 VA examiner, however, after examining the 
veteran and reviewing all the evidence of record, further 
opined that it was more likely that the sensorineural portion 
of the appellant's hearing loss was due to occupational noise 
exposure after service and his advanced age rather than 
service.  In this respect, the Board acknowledges the July 
2000 VA examiner's opinion that the veteran's hearing loss 
may very well have been linked to his service and could not 
be ruled out because there were no records.  Service 
connection, however, may not be predicated on a resort to 
speculation or remote possibility.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992; Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  
Likewise, the veteran is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that a preponderance of 
the evidence is against granting service connection for 
bilateral sensorineural hearing loss.

In reaching this latter decision the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this portion of the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for bilateral sensorineural hearing loss is 
denied.  


ORDER

Service connection for bilateral conductive hearing loss is 
granted.

Service connection for bilateral sensorineural hearing loss 
is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

